DETAILED ACTION
Applicant’s 07/21/2022 response to the previous 01/21/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 07/21/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is September 28, 2018 (20180928).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Application No. 62/738,909, filed September 28, 2018 (20180928).

Response to Amendments/Arguments
Applicant's arguments filed 07/21/2022 have been fully considered and they are not persuasive. 
Applicant argues on pages 7-8 inter alia:
 that claim 1 is directed to a “self-balancing bicycle system” … the feature of "a controller coupled to the sensor and configured to receive a value from the sensor" is disclosed, at least in part by steering actuator 205 of Gillett 2019 (the Office Action states "a controller coupled, i.e. steering actuator 205, to the sensor", Office Action, p. 6, emphasis original), and that the controller is "further coupled to" steering column 116, and configured to adjust the steering angle based on the value. (See Office Action, p. 7). However, it's not entirely clear whether the Examiner has alleged that steering actuator 205 is the claimed controller, or if something else, such as the autonomous bicycle control system (ABCS) is the disclosed controller.
 
RESPONSE:  
In the previous 01/21/2022 Office action the Examiner cited particular figures, paragraphs, columns and line numbers in the references as applied to the claim(s) as nearly as practicable.  Although the specified citations are representative of the teachings in the art as applied to the specific limitations within the individual claim(s), other passages and figures apply as well.  It is respectfully requested from applicant to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  See MPEP 2260 [R-07.2015], and 37 CFR  1.104(c)(2)   
“In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified

As is here the Examiner has designated as nearly as practicable the particular parts of each reference relied upon.  It is further considered that references do not qualify as complex to one skilled in the art of self-balancing bicycles because they describe inventions similar to that claimed by applicant, i.e. self-balancing bicycle systems and methods.  It is also considered that the pertinence of each reference is readily apparent to one skilled in the art of self-balancing bicycles as they have been explained with each rejected claim limitation while specified as nearly as practicable.  

The Examiner has given the claim limitations such as “bicycle”, “sensor”, “steering control assembly” and “controller” the Broadest Reasonable Interpretation (BRI) and explained what the references teach as well as the reasonable inferences which one skilled in the art would logically draw therefrom. Such as that in order for an autonomous bicycle to autonomously drive it must be steered and kept upright based on sensor values.

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Regarding the limitations  in the preamble with regard to “a self-balancing bicycle system”, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “a self-balancing bicycle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
While it is considered that the preamble has no significance as explained above, the preamble has also been no patentable weight because inter alia the body of the claims do not recite inter alia “a controller “self-balancing” the bicycle by adjusting the steering angle base on the value”.  
However, both Gillett 2019 and 2017 are clearly directed towards an autonomous “self-balancing bicycle” as expounded upon below.
With regard to Applicant’s arguments regarding the claim limitations:
“ a controller coupled to the sensor and configured to receive a value from the sensor, the controller further coupled to the steering control assembly and further configured to adjust the steering angle based on the value.”

Resort may be had to the previous Office action pages 5-7 wherein given the BRI of the claim limitations the Examiner has shown as nearly as practicable how and where Gillett 2019 clearly teaches plethora sensors in for example Paras [0069 and 74].  While other paragraphs also teach how the autonomous bicycle “self-balances”, para [0053] was cited because it expressly teaches the gyroscopic sensor 210 along with steering actuator 113 are adapted to maintain fore-and aft balancing of the autonomous bicycle 100.  This is accomplished by a controller coupled to both the sensor and steering control assembly in order to maintain balance, i.e. self-balance.  Accordingly the reference teaches there are indeed sensors and a controller to adjust the steering angle based on a value received from the gyroscopic sensor 210.  As explained in para [0035] one controller is the ABCS or Autonomous Bicycle Control System as explained in Gillett 2019 para:
“[0004] The present invention provides a manual control mode and an autonomous control mode selection for an operator not on board, or a rider onboard to control an autonomous bicycle, the autopilot methodology programmed to govern one or more navigation processes of an autonomous bicycle. Preferably, the autonomous bicycle provides WIFI or Bluetooth linking a user interface system to an autonomous bicycle controller system, the ABCS gathers environmental sensor data from the autonomous bicycle, the sensor data includes including short range LIDAR sensor, cameras, GPS, etc. for calculating motorized speed, compass heading, absolute position, relative position, and other environment sensor data.” 
 
Applicant argues on pages 8-9 inter alia that the subject matter of Gillett 2019 is not prior art because there is no clear correspondence between the drawings, specification and description of Gillett 2017.
 
RESPONSE:  
As explained above, the Examiner has given the claim limitations the BRI.  Applicant’s arguments are untenable because one skilled in the art would understand the correspondence between the drawings, specification and description between Gillett 2019 and 2017.

Gillett, cited as Gillett 2019 by applicant in the arguments is published as US 20190250619 A1 and is a continuation in part of Gillett 2, cited by applicant as Gillett 2017 and published as US 20170190335 A1.  Further Gillett 2017 is the prior publication of Gillett 2 i.e. US Patent 10245937 B2.
Per Gillett 2019 paragraph:
“[0001] A notice of issuance for a continuation in part patent application in reference to application Ser. No. 15/451,405; filing date: Mar. 6, 2017; title: Vehicle Comprising Autonomous Steering Column System; and relating to patent applications; Ser. No. 13/872,054; filing date: Apr. 26, 2013, title: “Robotic Omniwheel”, and in reference to patent application Ser. No. 12/655,569; title: “Robotic Omniwheel Vehicle” filing date: Jan. 4, 2010, U.S. Pat. No. 8,430,192 B2.”

Per the MPEP 201.08  Continuation-in-Part Application [R-08.2017] “A continuation-in-part is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the earlier nonprovisional application.”.  
Because Gillett 2019 is a Continuation-in-Part of Gillett 2017, Gillett 2019 incorporates all of the teachings of Gillett 2017 in addition to adding matter not disclosed that connotes any parts that are new.  
In the previous 01/21/2022 Office action there are no parts of Gillett 2019 that are relied upon that are not clearly disclosed in Gillett 2017 as will be further expounded upon below.

Per the following case law.
In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here, both Gillett 2019 and 2017 are in the same field of applicant’s invention, accordingly that presumably makes applicant one skilled in the art.  As such, one skilled in the art would understand the reasonable inferences of Gillett 2019 and would logically draw therefrom recognition of the correspondence between the two references and what parts are new. However determining the correspondence between the two references is presumed to be within the skill of one in the art of self-balancing and self-driving bicycles.  
In order to clarify correspondence between the drawings, specification and description it is understood that for example Figures 1, 4 and 5A of Gillett 2019 clearly correspond with Figures 2C, 6A-B and 7 respectively of Gillett 2017.  Figures 1 and 2C are reproduced immediately below wherein Figure 2C is also shown been flipped on its vertical axis and extended in the horizontal axis to clearly show the similarities between the “bicycles” taught by both Gilletts.

    PNG
    media_image1.png
    440
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    308
    media_image2.png
    Greyscale
  
    PNG
    media_image2.png
    370
    308
    media_image2.png
    Greyscale

Gillett 2017 clearly teaches in Fig. 2 C above a self-balancing bicycle 103 in for example, paras: 
“[0086] In one element a controller module 600 receives the balance signal 605 and calculates the user's weight projection and determines an angular speed and direction of the hub wheel assemblies 306 that will cause one or more hub wheels 307 to travel at the user's speed and direction. The controller module 600 then outputs a drive signal 607 to the steering actuator 129 to rotate as arrow (A4) shows in FIG. 4C, the steering actuator 129 is employed to laterally rotate the hub wheel 307a clockwise and counter clockwise. In one element the controller 600 outs a drive signal 607 to a series of steering actuators 129a and 129b to laterally rotate a series of hub wheels 307a and 307b the pair work simultaneous rotate in the same direction as arrows (A5) show in FIG. 4C. 

[0088] The control mode, can be referred to as ‘balance mode,’ 720 wherein the bicycle 103 may station keep in a balanced position and may be provided by a sensor signal 725 such as, for example, an inertia sensor which is incorporated herein by reference to the a rate w of wheel rotation (e.g., front propulsion system 301, and rear propulsion system 302), while is also integrated up by an integrator (not shown) so that the wheel rotation required to bring the bicycle 103 to a pitch state of stasis is maintained. Integrator may be initialized at a given value when detected by the “inertia” “sensor signal 725”.

[0089] The bicycle frame 103 and hub wheel 307a and 307b embodiments to which the configuration in which the stability in the fore-aft plane at least a portion of the time with respect to a vertical (axis z) is relatively stable with respect to a vertical in the lateral plane.

Applicant argues on pages 9-11 inter alia:
…the subject matter of Gillett 2019 is not prior art because there is no disclosure in Gillett 2017 that is equivalent to the disclosure related to the steering actuator 113/204/205 of Gillett 2019… Gillett 2017 discusses a steering actuator 129, but does not describe steering actuator 129 in the same terms that are used to describe steering actuator 113/204/205 of Gillett 2019… the steering actuator 129 of Gillett 2017 is discussed as being used in a manual mode "by assisting the user, in this way power steering and powered propulsion wheels makes it easy to steer in tight spaces" (Gillett 2017, column 4, lines 49-50), and as being used in connection with a balance control sensor 604 (note that 604 is also used in connection with "an intended traveling speed" in Gillett 2017). (Gillett 2017, column 12, lines 28-45). However, the "balance control sensor" is not described with any level of detail in Gillett 2017, and therefore does not, and cannot, describe any specific sensor in Gillett 2019 that is associated with steering actuator 113/204/205 of Gillett 2019.

Accordingly Gillett 2019 is indeed considered prior art because to one skilled in the art there is a clear correspondence between the drawings, specification and description of Gillett 2017.

RESPONSE:  
See the explanation of corresponding parts above incorporated herein by reference.  
Applicant’s arguments are untenable because Gillett 2019 is considered prior art because incorporates the autonomous steering column steering actuator disclosed in Gillett 2017 which teaches an autonomous “autopilot” system with a steering actuator in for example Figure 6A as well as the autonomous control system in Figure 7 and associated descriptive texts.  
Gillett 2017 is directed towards and clearly teaches the ABCS of Gillett as an autonomous steering column system in for example, para:
“[0004] In accordance, the present vehicle comprising autonomous steering column system offers improvements to electric mobility vehicles such as knee walkers, a powered knee scooter, scooters, bicycles, carts and multi-passenger vehicle, as well as mobility vehicles empowering the user to have comfort and drive control options by selectively engaging a manual drive mode or an autopilot mode, and accordingly by doing so the user may navigate the vehicle by manually steering using grip handles including speed and brake control throttles, or the user can disengage manual drive to engage an autonomous control system. “

Gillett 2017 Figure 6A clearly teaches a steering control assembly 129 performing autopilot drive, autonomously performing “station holding”, an automatic stand-up mechanism to control the lean of the mobility vehicle as necessary such as at stops, low speeds, and a “kickstand mode” as explained in Gillett 2017 paras:
   
“[0033] In various elements the user selectively engages a manual drive mode 701 and an autopilot drive mode 702.

[0042] In one elements of the scooter 102 the handlebar 112 is depicted, e.g., for right and left steering directions of the steering column 107 when structured for manual drive mode 701 when driven by the user 105, and when structured for autopilot drive mode 702 is to be automatically employed via the autonomous control system 700 to assist the user 105, and the controller module 600. 

[0043] As FIG. 2B shows the handlebar 112 respectively being used to turn the steering column 107 by the user 105, the user can use the grip handles 113a and 113b situated on opposing ends of said handlebar 112 to lean on when the autopilot drive mode is controlling the scooter 102. In one element, the handlebar 112 is used to turn the steering column 109 when in manual drive mode to accordingly steer the vehicle 103 however, if an issue is detected the autonomous control system 700 activates automatically. 

[0045] In one element, the handlebar 112 is used to turn the steering column 109 when in manual drive mode to accordingly steer the vehicle 103 however, if an issue is detected the autonomous control system 700 activates automatically.

[0088] The control mode, can be referred to as ‘balance mode,’ 720 wherein the bicycle 103 may station keep in a balanced position and may be provided by a sensor signal 725 such as, for example, an inertia sensor which is incorporated herein by reference to the a rate w of wheel rotation (e.g., front propulsion system 301, and rear propulsion system 302), while is also integrated up by an integrator (not shown) so that the wheel rotation required to bring the bicycle 103 to a pitch state of stasis is maintained. Integrator may be initialized at a given value when detected by the “inertia” “sensor signal 725”

[0092] …When user is not detected the vehicle switched to a kickstand mode 713, a microprocessor 701 (or central processing unit (CPU) is employed to balance the bicycle upright center of mass (CM) 714 steadfast on vertical that passes through the region of contact between hub wheel 307a and 307b embodiments and the underlying surface if the bicycle 103 is to remain stable during kickstand mode 713.”

 [0109] B) a method of a front steering actuator and a rear steering actuator being operable to steer a vehicle autonomously”,

 [0117]  J) an automatic stand-up mechanism to control the lean of the mobility vehicle as necessary such as at stops, low speeds, and attaining left and right relative to a central plane of the mobility vehicle at approximately 5° or more degrees.

[0118] In some embodiments of vehicles comprising autonomous steering column system the method of manufacturing the vehicles 101-103 and multi-passenger vehicle 104 assembly may include at least those steps identified and similar framework construction and hub wheel assemblies can be applied to other vehicles not disclosed in the above paragraphs. It is also within the scope and spirit of the present invention to omit steps, include additional steps, and/or modify the order presented above.

	It is understood that in order to autonomously autopilot drive and autonomously maintain a bicycle stationary in a kickstand mode both the steering actuator and the wheel actuators work in unison based on the sensor signals to achieve the appropriate forces to maintain the bicycle in an vertical position not only while travelling but when stationary as well.  
As explained above the autonomous steering control system of Gillett 2017 provides support for the ABCS of Gillett 2019 and as such Gillett 2019 is indeed considered prior art.

Applicant argues on page 11 inter alia: 

Gillett 2019 Does not Disclose a Steering Control Assembly Comprising an Actuator…. Applicant respectfully submits that there nothing in Gillett 2019 discloses that steering column 116 comprises steering actuator 113/204/205. For example, paragraph [0035] states that steering column 116 "is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205."
This does not state that steering column 116 comprises steering actuator 205, but that steering actuator 205 is the means by which steering column 116 is employed to steer the autonomous bicycle.  Further there is not figure showing steering actuator 205 as part of steering column 116. In fact, due drafting errors in Gillett 2019, it's completely unclear which part in the figures is intended to be the steering actuator, which is referred to in the specification variously using reference number 113 

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference.  
Per the following case law,  In re Shepard, 138 USPQ 148 (CCPA 1963)
In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

While Gillett 2019 may contain drafting errors, the reasonable inferences that one skilled in the art would logically draw from the specific teachings of the figures and specification of Gillett 2019 is that as explained in the responses above, the ABCS of Gillett 2019 utilizes a steering control assembly comprising an actuator that is steering the bicycle during the performance of autonomous driving in order to maintain the balance and autonomously operate the bicycle as explained above and shown in the highlighted portions of claim 1 of Gillett 2019:
“1. An autonomous bicycle comprising: a framework, wherein the framework comprising, a steering column, a thumb throttle, a thumb brake lever, a seat, foot pegs, front and rear drive wheels including one or more motors; a power control module, one or more batteries, a battery charger; an autonomous bicycle controller system; a motion sensor array, an environmental sensor array associated with said autonomous bicycle controller system; one or more sensor signals and sensor data associated for detection of operator's presence, detection of operator motion or combination thereof; wherein said autonomous bicycle controller system receives sensor data from said environmental sensor array and from motion sensor array; a built in Bluetooth communication module; wherein the Bluetooth communication module linking to; a smartphone, Internet, Cloud or a combination thereof; wherein the Bluetooth communication module linking to objects in an environment of said autonomous bicycle; a user interface system interface that communicates with an autonomous bicycle and provides instructions to said autonomous bicycle regarding acceleration, braking, steering, trajectory or a combination thereof; a processing unit having software for communicating with said autonomous bicycle, said user interface system, said motion sensor array, said environmental sensor array or a combination thereof; an autonomous drive mode providing autonomous control to said autonomous bicycle for a period of time; a manual control mode providing manual control to said autonomous bicycle for a period of time; wherein said user interface system that communicates with and receives instructions from an operator of said autonomous bicycle, the instructions including task instructions, path planning information or both; wherein said user interface system that wirelessly communicates with power control module, gravity control mode, motion sensor array, environmental sensor array or a combination thereof; wherein said user interface system wirelessly communicates with autonomous bicycle operator via WIFI or Bluetooth smartphone; wherein said Bluetooth communication module linking said autonomous bicycle controller system to the user interface system; a Smartphone APP; wherein the user interface system being associated with the autonomous bicycle operator's Smartphone APP; wherein said Smartphone APP connecting autonomous bicycle operator to said autonomous bicycle controller system.”.  

And associated portions of claim 1 of Gillett 2017:

“1. A vehicle comprising: a frame with opposing front and rear ends; one or more ground-contacting members capable of operating stably, ground-contacting members including: a DC powered truck module, a forked yoke module, and a cantilevered yoke module; a platform configured with a contoured construction, and said platform to compartmentalize system components, and a base having an underlying surface and characterized by a center of mass to support a user of the vehicle who's either standing or sitting during driving operation; a seat constructively configured on said base, the seat being configured for user to sit on, or to rest an appendage on; a powered steering column system pivotally mounted to the front end of the frame, said steering column operatively engaged to propulsion system components; one or more steering actuators and steering actuator couplings; a retractable locking pin assembly; a handlebar rigidly attached to said steering column, the handlebar being used to turn the steering column both manually and semi-autonomously via said steering actuator; one or more grip handles situated on said handlebar for controlling throttle and front/rear brakes; and, one or more thumbwheel switches; one or more grip force sensors; a kill switch; a compartment for housing one or more components; a battery bank with charger; or an interchangeable lithium battery pack, a power control system connecting to electrical components and motors; a control panel to house a controller module and other control system components; an autonomous control system; a manual drive mode, an autopilot mode, and a semi-autonomous drive mode, an autonomous drive system, an operational control mode, and a balance control mode.”

Applicant argues on pages 12-13 inter alia:
…in the rejection of independent claim 11, the Examiner only appears to rely on the disclosures of Gillett 2019 and Bailey. (See Office Action, pp. 21- 22). It is unclear whether the Examiner is relying on Gillett 2017 to disclose any of the elements of independent claim 11.

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are untenable because the rejection of claim 11 is based on the combination of references.  As set forth on page 21 of the previous 01/21/2022 Office action Gillett is relied upon.  Gillett as cited correlates to Gillett 2019.  Gillett 2019 is clearly relied upon to teach the claimed limitations as cited by Gillett Fig. 3 and para [0063]. As explained above Gillett 2, i.e. Gillett 2017 also clearly teaches the claimed limitations.

Applicant argues on page 13 inter alia:
Bailey does not disclose a CMG assembly comprising a motor….  paragraph [0025] does not disclose a motor configured to configured to adjust the orientation of the at least one control motion gyroscope. Additionally, the term motor is not used anywhere in Bailey in connection with adjusting an orientation of a CMG

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference.  
Applicant’s arguments are untenable because Bailey para [0025] expressly teaches inter alia:
“Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle… A “CMG” generally describes a gyroscope specifically applied for attitude control of rigid bodies (traditionally used in satellites and spacecraft). As described below, with various configurations, a CMG system is applied in a two-wheeled self-balancing vehicle.“.
As is known to those skilled in the art, a Control Motion Gyroscope (CMG)  requires motors to perform its intended operations and as such the CMG of Baily includes motors in order to produce torque as explained in para:
“[0108] The control moment gyros produce torque proportional to the gimbal rate shown in FIG. 16. The flywheel 1600 turns about the spin axis producing angular momentum H 1610. The gimbal having an axis G 1620 perpendicular to the spin axis rotates the angular momentum vector. Rotating the angular momentum vector H generates a torque Q 1630. The reaction torque QR 1640 is equal and opposite the torque Q 1630. The reaction torque is the torque the vehicle receives. The faster the gimbal is rotated the more torque is generate and the faster the torque vector precesses. Torques are applied transitioning into and out of each corner. The gimbal rate illustrated in FIG. 13 shows the movement of the CMGs to provide balancing torque when entering and exiting a turn.”

To support the Examiners contention that Bailey is using motors to control the speeds and orientation of the CMG’s resort may be had to US 20080271550 A1 to Muessli; Daniel cited in the 01/21/2022 PTO-892.
“[0002] Gyroscopes have been in existence for many years and have been used in numerous types of applications. For example, gyroscopes have been used in navigation systems of planes and ships, and also to provide attitude control in a moving object, including spacecrafts and satellites, so as to control the movement of the object. In the latter application, the gyroscope is commonly known as a Control Moment Gyroscope (CMG).

[0003] A CMG typically includes a gyroscopic wheel with a spin axle through the wheel's centre, and an electric motor arranged to rotate the spin axle and thus spinning the gyroscopic wheel to a high speed to produce angular momentum. Further, the gyroscope is gimballed at ends of a gimbal axis which is orthogonal to the spin axis. Another motor located at one end of the gyroscope is then used to rotate the gyroscope about the gimbal axis. Since the gyroscopic wheel is of sufficient mass and is spinning at such a rate to produce angular momentum, any movement of the gyroscopic wheel out of its plane of rotation would induce torque about an axis which is orthogonal to the spin and the gimbal axes. This torque is then used to urge the moving object in a desired manner. However, with such an arrangement, the CMG is not compact.”.

Accordingly, Bailey does indeed disclose a CMG assembly comprising a motor in order to “self-balance” a two-wheeled vehicle also known in the art as a bicycle as evidenced by Bailey’s abstract:
“Steering is used to augment the CMG-based balance control of a two-wheeled vehicle, e.g., a bicycle, electric bicycle (“ebike”), scooter, electric scooter, moped, or motorcycle. A control architecture enables a two wheeled vehicle with simultaneously or alternating mechatronic command.”.

Applicant argues on pages 13-14 inter alia:
The subject matter relied upon in the rejection of claim 11 was not described in Gillett 2017, and therefore the effective filing date of that subject matter is September 30, 2019, which is after the effective filing date of claim 11.  The Examiner alleged that the claimed sensor coupled to the bicycle in claim 11 is disclosed by part 300 of Gillett 2019, and cited paragraph [0063]. (See Office Action, p. 21). Reference number 300 of Gillett 2019 refers to a "motion assistant gravity control mode 300." However, a motion assistant gravity control mode 300 a steering actuator as described in this paragraph is not described in Gillett 2017. Therefore, the effective filing date of this subject matter is the filing date of the CIP.

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference wherein the Examiner cited the reference as nearly as practicable.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection of Claim 11 on page 21 of the previous 01/21/2022 Office action begins with the incorporation of the rejection of corresponding parts of claim 1.  The explanation of claim 1 in the responses above is also incorporated herein.  Given the BRI, Claim 1 is explained above as Gillett 2019 teaches a self-balancing bicycle comprising a bicycle and a sensor.
While Gillett 2019 is prior art because it has support from Gillett 2017 as explained above, one skilled in the art would understand that the motion assistant gravity control mode 300 is software “sensing” signals from sensors such as gyroscopic sensor 210, etc. in order to assist the motion of the bicycle based on “gravity”.  Given the BRI motion assistant gravity control mode 300 connotes a sensor however other parts of Gillett 2019 have also been cited and explained as to how both Gillett 2019 and Gillett 2017 have at least “a sensor” in order to achieve an autonomous and self-balancing bicycle.   Gillett 2017 provides support for the BRI of “motion assistant gravity control mode 300” in the teachings of inter alia the “semi-autonomous drive mode” and “balance assist mode” 611/711 as explained in for example paras:
“[0086] In one element a controller module 600 receives the balance signal 605 and calculates the user's weight projection and determines an angular speed and direction of the hub wheel assemblies 306 that will cause one or more hub wheels 307 to travel at the user's speed and direction. The controller module 600 then outputs a drive signal 607 to the steering actuator 129 to rotate as arrow (A4) shows in FIG. 4C, the steering actuator 129 is employed to laterally rotate the hub wheel 307a clockwise and counter clockwise. In one element the controller 600 outs a drive signal 607 to a series of steering actuators 129a and 129b to laterally rotate a series of hub wheels 307a and 307b the pair work simultaneous rotate in the same direction as arrows (A5) show in FIG. 4C “

[0087] In greater detail FIG. 6B the controller module 600 programmed with operational control mode 714 process algorithms 733 allows the vehicle 100 to be operated in various modes: a fall-prevention mode with a sensor 608 that quickly provides a counter force to a user's falling projection. For example, when a user of a bicycle 103 is about to lose his or her balance, he or she instinctively reacts by strongly gripping the handles. Embodiments may use this sudden fluctuation of a user's gripping force applied to the grip handle 113 to predict that the user is losing his or her balance and to react accordingly by switching from a user balance assist mode 611 utilizing a fall prevention mode 712 employing a fall prevention sensor 608 which is carried out by a fall prevention signal 609.

[0088] The control mode, can be referred to as ‘balance mode,’ 720 wherein the bicycle 103 may station keep in a balanced position and may be provided by a sensor signal 725 such as, for example, an inertia sensor which is incorporated herein by reference to the a rate w of wheel rotation (e.g., front propulsion system 301, and rear propulsion system 302), while is also integrated up by an integrator (not shown) so that the wheel rotation required to bring the bicycle 103 to a pitch state of stasis is maintained. Integrator may be initialized at a given value when detected by the “inertia” “sensor signal 725”.

[0092] In FIG. 6B the grip force sensor 601 may provide a grip force signal 602 in response to a sudden increase of force applied to the grip handle 113 by a user. The controller module 600 receives the grip force signal 602. If the grip force signal 602 is greater than a grip force threshold value, for example, the controller module 600 is employed to manage an operational control mode 710 from the user balance assist mode 711 to a fall prevention signal 609 in accordance with the computer executable instructions stored in the memory 705. During a fall prevention mode 712, the controller module 600 may sample the balance signal 605 of the balance control sensor 604 at an increased frequency over the sampling frequency during a balance assist mode 711 to quickly react to the potential fall of the user 105

[0101] The autonomous control system comprising methodologies to coordinate an semi-autonomous process operatively engaging control of front and rear propulsion systems via control modes selected by user, control modes to include: a control mode to engage a front propulsion system and a control mode to engage a rear propulsion system; a semi-autonomous process to operatively engage control of throttle speed and throttle brake actions, and a semi-autonomous process to operatively engage control of the steering column to engage the front and rear steering actuators.”

[0103] The operational control modes 710 having algorithms 733, each have a purpose for controlling the one or more hub wheel drive motors 307 of the vehicles. A computer and a control process for the steering operation of the vehicle; a machine interface control panel configured with a control system, said control system comprising a central control unit CPU; at least one hub wheel speed sensor, a left and right drive motor comprising feedback control loops; a tilt sensor, the tilt sensor is fixed on an angle sensor and is reflected by a vertical line as a reference of the user standing or sitting positions and said attitude sensor module used to control the balance of the vehicle, and, at least that of an electric gyro sensor, a gravity sensor, an acoustic sensor, an attitude sensor or the like; an attitude sensor to include a simplified control algorithm for achieving balance when the wheels are active for locomotion, and the equations of a control loop applied to hub wheel torque to achieve balance.
	For at least the reasons above,  Gillett 2017 provides support to Gillett 2019 for “a sensor coupled to the bicycle” and as such Gillett 2019 constitutes prior art.

Applicant argues on page 14-15 inter alia:
In a statement indicating a statutory basis under which claim 19 was rejected, the Examiner alleged that independent claim 19 is obvious under § 103 over a combination of Gillett 2019, Gillett 2017, Bailey, and Zhou discloses the features of claim 19. (See Office Action, p. 28). However, in the rejection of independent claim 19, the Examiner only appears to rely on the disclosures of Gillett 2019 and Zhou. (See Office Action, p. 31). It is unclear whether the Examiner is relying on Gillett 2017 or Bailey to disclose any of the elements of independent claim 19.

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference.  
While the preamble of claim 19 recites a method for balancing a bicycle the body of the claim never recites balancing a bicycle.  The claims ultimately merely require actuating an actuator to an actuator angle value based on a sensed roll angle and a target roll angle.  Both Gillett 2019 AND Gillett 2017 teach a method for balancing a bicycle using a gyroscopic sensor to autonomously keep the bicycle upright and as near vertical as practicable as explained in the reposes above.  As is understood to one skilled in the art of self-balancing bicycles a gyroscope provides a signal that indicates both the pitch and roll which is taught as “lean” in Gillett 2017 of the bicycle that is used in order to maintain the bicycle in a vertical orientation at stops as taught in Gillett para [0117].:
“automatic stand-up mechanism to control the lean of the mobility vehicle as necessary such as at stops, low speeds, and attaining left and right relative to a central plane of the mobility vehicle at approximately 5° or more degrees.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the rejection of claim 19 on page 31 of the previous 01/21/2022 Office action, the rejection of corresponding parts of the claims were incorporated.  As such Gillett, i.e. Gillett 2019 is relied upon to indicate as nearly as practicable where the claim limitations may be found without repeating the rejections of, inter alia corresponding claims such as 1 and 11 and the obviousness of providing the steering assembly of Zhou as set forth in claim 7 as an express substation of equivalent techniques of steering actuators and assemblies based on the predictable use of prior-art elements according to their established functions.
Support for Gillett 2019 para [0095] may be found in for example the autonomous control of the bicycle in Gillett 2017 paras:
“[0088] The control mode, can be referred to as ‘balance mode,’ 720 wherein the bicycle 103 may station keep in a balanced position and may be provided by a sensor signal 725 such as, for example, an inertia sensor which is incorporated herein by reference to the a rate w of wheel rotation (e.g., front propulsion system 301, and rear propulsion system 302), while is also integrated up by an integrator (not shown) so that the wheel rotation required to bring the bicycle 103 to a pitch state of stasis is maintained. Integrator may be initialized at a given value when detected by the “inertia” “sensor signal 725”.”

[0115] H) a method for determining a pitch such as to establish the center of mass; 

[0116] I) a method for applying a torque to one or more laterally disposed ground-contacting members so as to maintain the mobility vehicle at the desired pitch;

 [0117] J) an automatic stand-up mechanism to control the lean of the mobility vehicle as necessary such as at stops, low speeds, and attaining left and right relative to a central plane of the mobility vehicle at approximately 5° or more degrees.

Applicant argues on page 15 inter alia:
The Subject Matter of Gillett 2019 Relied on to Reject Claim 19 is Not Prior Art
Applicant respectfully submits that the subject matter relied on in the rejection was not effectively filed before the effective filing date of the claimed invention.
Roll Rate is not described in Gillett 2017
The Examiner alleged that the disclosure in Gillett 2019 that the "ABCS is associated with at least one sensor that monitors motion of the AB 100 including rate of acceleration, pitch rate, roll rate, yaw rate or a combination thereof and the at least one sensor that monitors motion includes the accelerometer, the gyroscope, and the motor controller 212" discloses each element of claim 19, except that the steering assembly comprises at least two gears, specifically alleging (via emphasis) that the at least one monitoring roll rate discloses these features. (See Office Action, p. 25, rejecting claim 18).
As discussed above, the drawings and specification in Gillett 2019 are entirely different than the drawings and specification in Gillett 2017. Accordingly, there is not clear correspondence between descriptions in the two applications.
There is no disclosure in Gillett 2017 that is equivalent to the disclosure related to the ABCS being associated with a sensor that monitors roll rate. In fact, Gillett 2017 does not include the phrase "roll rate" or even the term roll.

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference wherein it is understood that Applicant’s arguments are untenable because the autonomous steering control system of Gillett 2017 shown in fig. 7 reproduced below connotes the Autonomous Bicycle Control System (ABCS) of Gillett 2019 figs. 3 and 5A reproduced below as explained above.
 
    PNG
    media_image3.png
    664
    470
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    571
    412
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    471
    471
    media_image5.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “roll rate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments that there is no disclosure in Gillett 2017 that is equivalent to the disclosure related to the ABCS being associated with a sensor that monitors roll rate. In fact, Gillett 2017 does not include the phrase "roll rate" or even the term roll” as explained in the responses above, Gillett 2017 teaches inter alia a balance control mode in Fig. 6A and an autonomous control system in Fig. 7 including sensors such as gyroscope 715 in para [0102] , a tilt sensor in para [0103] a 3 axis accelerometer 717 in para [0102] as well as a balance control sensor 732 in para [0102].  As is known in the art and expressly taught by Gillett 2019 para [0095] a gyroscope and accelerometer monitor motion and are providing signals in both the pitch and roll of the vehicle wherein roll is also taught as lean in para [0117] and tilt in para [0103] in Gillett 2017 and is taught as roll in Gillett 2019 para:
“[0095] The ABCS is associated with an environmental sensor array 407 that receives sensor data from the AB 100 and communicates the sensor data 421 such data including AB 100 speed, compass heading, absolute position, relative position or a combination thereof. The ABCS is associated at least one sensor that monitors motion of the AB 100 including rate of acceleration, pitch rate, roll rate, yaw rate or a combination thereof and the at least one sensor that monitors motion includes the accelerometer, the gyroscope, and the motor controller 212”

Gillett 2017 also teaches a tilt sensor and a 3 axis accelerometer which provides signal based on the tilt/lean/roll of the bicycle, while the 3 axis accelerometer can provides the “rate” at which the bicycle is accelerating in pitch, roll and elevation directions.  Further Gillett 2017 teaches the attitude sensor module includes a tilt sensor used to control the balance of the vehicle and said attitude sensor module used to control the balance of the vehicle, and an electric gyro sensor, a gravity sensor, an acoustic sensor, or the like in for example, Gillett 2017 para:
“[0103] The operational control modes 710 having algorithms 733, each have a purpose for controlling the one or more hub wheel drive motors 307 of the vehicles. A computer and a control process for the steering operation of the vehicle; a machine interface control panel configured with a control system, said control system comprising a central control unit CPU; at least one hub wheel speed sensor, a left and right drive motor comprising feedback control loops; a tilt sensor, the tilt sensor is fixed on an angle sensor and is reflected by a vertical line as a reference of the user standing or sitting positions and said attitude sensor module used to control the balance of the vehicle, and, at least that of an electric gyro sensor, a gravity sensor, an acoustic sensor, an attitude sensor or the like; an attitude sensor to include a simplified control algorithm for achieving balance when the wheels are active for locomotion, and the equations of a control loop applied to hub wheel torque to achieve balance.”

As such it is considered that Gillett 2017 teaches a method for balancing a bicycle comprising: receiving a roll angle value from a sensor coupled to the bicycle; calculating an actuator angle value based on the roll angle value and a predetermined target roll angle; and actuating an actuator coupled to a steering assembly to the actuator angle value, in for example the emphasized portions of claim:
“15. A mobility vehicle system comprising: a computer and a control process for the steering operation of the vehicle; a machine interface control panel configured with a control system, said control system comprising a central control unit CPU; at least one hub wheel speed sensor, a left and right drive motor comprising feedback control loops; an attitude sensor to include tilt sensor, tilt sensor is fixed on an angle sensor and is reflected by a vertical line as a reference of the user standing or sitting positions and said attitude sensor module used to control the balance of the vehicle, and an electric gyro sensor, a gravity sensor, an acoustic sensor, or the like; a simplified control algorithm for achieving balance when the wheels are active for locomotion, and the equations of a control loop applied to hub wheel torque to achieve balance.”

Accordingly since Gillett 2017 provides support for Gillett 2019 as explained above Gillett 2019 constitutes prior art.

Applicant argues on page 16 inter alia:
In light of the above, Applicant respectfully submits that Gillett 2019 does not disclose at least "receiving a roll angle value from a sensor coupled to the bicycle," and "calculating an actuator angle value based on the roll angle value and a predetermined target roll angle."

RESPONSE:
See the explanation of corresponding parts above incorporated herein by reference wherein it is understood that Applicant’s arguments are untenable because given the BRI the autonomous steering control system of Gillett 2017 clearly teaches receiving a roll/tilt/attitude angle value from a sensor as explained above in order to maintain the balance of the autonomous bicycle.  As is understood the roll value is used to determine inter alia the appropriate steering angles and motor controls necessary to maintain the bicycle at the desired angle of the different modes such as the autopilot, balance mode, slow speed, stopped, kickstand mode, etc. as taught by Gillett 2017 and discussed above.  As such Gillett 2017 provides support for Gillett 2019 with regard to receiving the roll angle and actuating the steering assembly to self-balance the bicycle as taught in Gillett 2017 claims 1 and 19 below. 
1. A vehicle comprising: a frame with opposing front and rear ends; one or more ground-contacting members capable of operating stably, ground-contacting members including: a DC powered truck module, a forked yoke module, and a cantilevered yoke module; a platform configured with a contoured construction, and said platform to compartmentalize system components, and a base having an underlying surface and characterized by a center of mass to support a user of the vehicle who's either standing or sitting during driving operation; a seat constructively configured on said base, the seat being configured for user to sit on, or to rest an appendage on; a powered steering column system pivotally mounted to the front end of the frame, said steering column operatively engaged to propulsion system components; one or more steering actuators and steering actuator couplings; a retractable locking pin assembly; a handlebar rigidly attached to said steering column, the handlebar being used to turn the steering column both manually and semi-autonomously via said steering actuator; one or more grip handles situated on said handlebar for controlling throttle and front/rear brakes; and, one or more thumbwheel switches; one or more grip force sensors; a kill switch; a compartment for housing one or more components; a battery bank with charger; or an interchangeable lithium battery pack, a power control system connecting to electrical components and motors; a control panel to house a controller module and other control system components; an autonomous control system; a manual drive mode, an autopilot mode, and a semi-autonomous drive mode, an autonomous drive system, an operational control mode, and a balance control mode. 

19. The mobility vehicle frame, platform and base assemblies of claim 1 provided herein to include: a frame configured with a base to support a user who's standing or sitting during operation; a frame configurable to self-balance at a predetermined vertical position; a frame constructively configured with a front and a rear DC powered truck module swivel mounted proximate the front of the frame; and a rear powered truck swivel mounted proximate the rear of the frame; a frame assembly constructively configured with a plurality of DC powered hub wheel assemblies; a front DC powered truck module operatively engaged with at least one or two hub wheels; at least one DC powered truck module is rigidly mounted to a steering column configuration; a steering column engaged to simultaneously steer the one or two front hub wheels; a powered rear hub wheel assembly configured with at least one or two hub wheels mounted to a steering motor rotatably steerable when operatively engaged.”
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 20190250619 A1 to Gillett; Carla R.

Regarding claim 1 Gillett teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image6.png
    368
    432
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    600
    653
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    587
    585
    media_image8.png
    Greyscale

and associated descriptive texts a self-balancing bicycle system 100 comprising: 
a bicycle 102 in Fig. 1 above; 
a sensor coupled to the bicycle in Fig. 3 above and paras:
“[0069] Accordingly, the load sensors 209 are contained between the seat 105 and foot pegs 106a, 106b, respectively the gyroscopic sensor 210 (with fuzzy logic 210a) and an accelerometer 211, the load sensor 209 providing data based on gyroscope sensor data 210a and base on accelerometer sensor data 211a, and a motor controller 212 configured having; a server 212a, a processor 212b, sensor data 212c and low-drag torque control 212d. Respectively the gyroscope sensor 210 providing an intelligent weight and motion controlling means via the motor 109, a steering actuator 113, the motor controller 212, and an accelerometer 211 configured to measure balance which is achieved as soon as the operator 101 sits on the seat 105 or places one or both feet on the foot pegs 106a, 106b. 

[0074] For example, perception system 407 may receive sensor system data 406 from one or more external environmental sensor array situated on section of the framework 102 and control panel 200; wherein the LIDAR sensor 206 (e.g., 2D, 3D, color LIDAR), RADAR 207, sonar 208, based on MEMS technology 322, other data is gathered by one or more video cameras 205 (e.g., image capture devices); whereas, localizer system 405 may receive sensor system data 406 including but not limited to global positioning system (GPS) 408 having data 408 including; inertial measurement unit (IMU) data 409, map data 410, route data 411, Route Network Definition File (RNDF) data 412 and odometry data 413, wheel encoder data 414, and map tile data 415. Accordingly, the localizer system 405, having a planner system 416 having memory 417 and may receive object data 418 from sources other than sensor systems, such as utilizing memory 417 via a data store 431 or Cloud Data Management 432 and Performance Management Network 433, a global satellite coordinate system 434.”; 

a steering control assembly 116 comprising an actuator, i.e. “a steering actuator 113/204,” in para [0069] above and being coupled to the bicycle and configured to adjust a steering angle of a front tire of the bicycle in para:
“[0053] Accordingly wherein ABCS environment sensor array is including but not limited to; LIDAR sensor 206 (e.g., 2D, 3D, color LIDAR), RADAR 207, sonar 208, load sensors 209, gyroscopic sensor 210, accelerometer 211. Respectively the load sensor 209 or “orientation sensor” is configured to measure an orientation of the operator's presence on the seat 105. The steering actuator 113, gyroscopic sensor 210 are adapted to maintain fore-and-aft balancing of the autonomous bicycle 100, and accordingly the accelerometer 211 and the motor controller 212 are associated to control a preferred battery power level. Accordingly, the steering actuator 204, load sensor 209, gyroscopic sensor 210, accelerometer 211b and motor controller 212 are electronically linked via a wiring array 201 to the power control module 213 contained within the compartment 200.” (Emphasis added); and 

a controller e.g. ABCS 400 coupled, to the sensor and configured to receive a value from the sensor in paras:
[0004] The present invention provides a manual control mode and an autonomous control mode selection for an operator not on board, or a rider onboard to control an autonomous bicycle, the autopilot methodology programmed to govern one or more navigation processes of an autonomous bicycle. Preferably, the autonomous bicycle provides WIFI or Bluetooth linking a user interface system to an autonomous bicycle controller system, the ABCS gathers environmental sensor data from the autonomous bicycle, the sensor data includes including short range LIDAR sensor, cameras, GPS, etc. for calculating motorized speed, compass heading, absolute position, relative position, and other environment sensor data. Further, the autonomous bicycle controller system includes a processing unit having software for computing logic a central processing unit, memory, storage, communication signals and instruction 

[0024] Accordingly hereon the autonomous bicycle controller system 400 may be referred to as (ABCS), the autonomous bicycle 100 or (AB), (AB 100). 

“[0035] The framework further comprising a steering column 116, which is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205. The steering actuator 205 is utilized when the operator is temporally utilizing the manual drive mode not engaged, is some events the steering actor is autonomously engaged by the ABCS when the operator is distracted or not onboard, whereby the ABCS immediately engages the autonomous drive mode, accordingly the autonomous drive mode works to temporarily steer the AB 100 in the environment 330 until the operator gains manual control, if not the ABCS deactivates the AB autonomous drive mode 600 correspondingly with UIS 800.” (Emphasis added), 

the controller further coupled to the steering control assembly and further configured to adjust the steering angle based on the value in paras [0035] “comprising a steering column 116, which is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205.” and [0053] above “The steering actuator 113, gyroscopic sensor 210 are adapted to maintain fore-and-aft balancing of the autonomous bicycle 100,” (Emphasis added) wherein it is understood that the steering angle is adjusted during autopilot and autonomous drive mode operations. 

Support in Gillett 2017 may be found in for example autopilot, station keeping and kickstand modes as explained in response to Applicant’s arguments above incorporated herein wherein it is considered that one skilled in the art would understand that autopilot, station keeping and kickstand modes are all part of the autonomous drive mode controlled by autonomous control system 700 which connotes the ABCS 400 of Gillett 2019.

The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.”.  See MPEP § 2131.01.

Regarding claim 2 and the limitation the system of claim 1, wherein the sensor is an inertial measurement unit see para [0074] “inertial measurement unit (IMU) data 409,” and the value is a roll angle value of the bicycle see para:
“[0095] The ABCS is associated with an environmental sensor array 407 that receives sensor data from the AB 100 and communicates the sensor data 421 such data including AB 100 speed, compass heading, absolute position, relative position or a combination thereof. The ABCS is associated at least one sensor that monitors motion of the AB 100 including rate of acceleration, pitch rate, roll rate, yaw rate or a combination thereof and the at least one sensor that monitors motion includes the accelerometer, the gyroscope, and the motor controller 212.  It said while calculating a friction pie from the tire and the road surface state in the current running state, a command value to the output adjusting means calculates the braking amount corresponding to the braking operation amount, the output adjusting means, controls the operation of the a steering actuator 205 for the front drive wheel 107, the rear drive wheel 108 and brake operations of both by sending a command value to the braking force control means of the motor controller 212 and functions of the motor controller 212a,b, wherein the front brake 110a and rear brake 110b are activated by the brake-by-wire type braking control means 114, the braking control is engage by operators leaning backward motion, by operators engaging a brake throttle/switch 120 or a combination thereof. A rate of acceleration, pitch rate, roll rate, yaw rate output adjusting means constituted in the ABCS, wherein the braking force of the angular velocity detected when the stability limit or greater than the threshold of the friction pie, the general control unit of the command value it is determined that sudden braking send to the braking control means for establishing stability limit or threshold grip of the front and rear wheel tires such that traveling always is controlled.”.  

	Support in Gillett 2017 may be found in for example para:
“[0088] The control mode, can be referred to as ‘balance mode,’ 720 wherein the bicycle 103 may station keep in a balanced position and may be provided by a sensor signal 725 such as, for example, an inertia sensor which is incorporated herein by reference to the a rate w of wheel rotation (e.g., front propulsion system 301, and rear propulsion system 302), while is also integrated up by an integrator (not shown) so that the wheel rotation required to bring the bicycle 103 to a pitch state of stasis is maintained. Integrator may be initialized at a given value when detected by the “inertia” “sensor signal 725”.”

The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.”.  See MPEP § 2131.01.

Regarding claim 3 and the limitation the system of claim 2, wherein the controller is coupled to the actuator and further configured to: 
calculate an actuator angle value based on the roll angle value, i.e. the actual IOD in para:
“[0067] In some aspects control signals 307 may control the AB 100 to move in a direction, including for example, a forward direction or a backward direction, or an initial orientation direction (IOD) 321. The direction of the AB's motion 311 may be determined based on the deformation output signal 306 associated with the weight signal 308 and the gravity angle signal 309.”

and a predetermined target roll angle in para [0095] above “. A rate of acceleration, pitch rate, roll rate, yaw rate output adjusting means constituted in the ABCS”; and 
actuate the actuator to the angle value wherein it is considered that the bicycle operating in “autonomous drive mode 600” and “6017 Initiating the autonomous bicycle to maintain a minimum distance between a stationary object or a moving object,”  teaches the claimed limitations in order to steer the bicycle to avoid the object and maintain a minimum distance as would be understood to one of ordinary skill in the art as explained in for example paras [0095] above and:
“[0060] Respectively in autonomous drive mode 600 the gyroscopic sensor 210 (including fuzzy logic 210a) and an accelerometer 211 and provide data based on load sensor data 209a, gyroscope sensor data 210a and base on accelerometer sensor data 211a, and the motor controller 212 associated with a server 212a, a processor 212b, and motor controller sensor data 212c. Respectively the gyroscope sensor 210 providing an intelligent weight and motion controlling means, and an accelerometer 211 configured to measure balance which is achieved as soon as the AB operator 101 steps on the foot pegs 106a,b, and subsequently the preferred power level, associated with the motor controller 212, the deformation sensor 112 and the steering actuator 113.

[0101] In greater detail FIG. 6A, FIG. 6B and FIG. 6C illustrates the Autonomous Drive Mode 600, the system comprising one or more processors for controlling an autonomous bicycle 100 upon operator activation, obtaining the user interface system 700 processors flowchart operation comprising: 6001. The deformation sensor 112 to sense strain level 112b induced by an operator's weight exerted on the front drive wheel 107 and rear drive wheel 108 during autonomous drive mode running maneuvers; 6002. The load sensors 209 are contained on the foot pegs 106a, 106b, respectively the loads sensors link to gyroscope sensor 210 providing an intelligent weight and motion controlling means configured to measure balance which is achieved as soon as the operator 101 steps on one or both feet on the foot pegs 106a, 106b; 6003. The deformation sensor 112 is associated with the suspension fork 111 motion, velocity and trajectory control operations, wherein the front suspension fork 111a supports a front drive wheel 107, wherein the rear suspension fork 111b supports a rear drive wheel 108; 6004. The framework's front end 103 couples the suspension fork 111a to an intersection of the steering column 116, respectively the deformation sensor 112b to sense strain level induced by a rotation speed and twisting angle differences at a connection point generated at the intersection of the steering columns base 121 and the front drive wheel 108; 6005. The deformation sensor 112b to sense strain level induced by a rotation speed and twisting angle differences at a connection point generated at the intersection of the rear suspension fork 111b and the framework's rear end 105; 6006. The steering column 116 is employed to steer the autonomous bicycle during autonomous drive mode operation by means of a steering actuator 205; 6007. The steering actuator 205 is utilized when the operator is temporally utilizing the manual drive mode not engaged, is some events the steering actor is autonomously engaged by the ABCS when the operator is distracted or not onboard, whereby the ABCS immediately engages the autonomous drive mode, accordingly; 6008. The autonomous drive mode works to temporarily steer the AB 100 in the environment 330 until the operator gains manual control, if not the ABCS deactivates the AB autonomous drive mode 600 correspondingly with UIS 800; 6009. Subsequently the operator 101 is detected stepping on one or both foot pegs 106, the load sensors 209 accordingly activate to begin furnishing battery power to the drive wheel motor 109, wherein the load sensors 209 link to the power control module 213, the motor controller 212a or 212b, which governed by operator 101, ABCS 400; 6010. Monitoring the current AB 100 remaining capacity is less than the preset power, low battery reminder output to the user; 6011. Determining a current location by means of GPS map data based on the current location, the GPS map data including information about a roadway including a tagged area of the roadway, wherein the tagged area is associated with an object type; 6012. Detecting a moving object and a geographic location of the moving object based on the received information; and when the geographic location of the moving object corresponds to the tagged area, identify the moving object as one of pedestrians, a bicyclist based or a vehicle, based on the object type; 6013. Initiating a processor configured to maneuver the autonomous bicycle 100 along the roadway based on the identification of the moving object, and selecting a processor configured to, if the moving object is not within a corresponding tagged area of the roadway, using at least one image matching technique to identify the type of the moving object; 6014. Providing non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, cause the processor to determine a current location of the autonomous bicycle; 6015. Accessing map data based on the current location of the AB 100, the map data including information about a roadway including a tagged area of the roadway, wherein the tagged area is associated with an object type; and receiving information about the AB's surroundings from an object detection device; 6016. Detecting a moving object and a geographic location of the moving object based on the received information; and obtaining geographic location of the moving object corresponds to the tagged area, identifying the moving object based on the object type associated with the tagged area; and obtaining an object detection device configured to collect range and intensity data of the object; 6017 Initiating the autonomous bicycle to maintain a minimum distance between a stationary object or a moving object, and estimating, if the moving object is not within a corresponding tagged area of the roadway, using at least one image matching technique to identify the type of the moving object; and determining that the geographic location of the moving object corresponds to the tagged area when the geographic location is at least partially within the tagged area; 6018. Upon a setting via User Interface System 800 the autonomous bicycle drive mode is to disengage, thus allowing the Manual Control mode 700 to engage, allowing the operator 101 to manually control the autonomous bicycle 100.”.  

Support in Gillett 2017 may be found in for example para:
“[0103] The operational control modes 710 having algorithms 733, each have a purpose for controlling the one or more hub wheel drive motors 307 of the vehicles. A computer and a control process for the steering operation of the vehicle; a machine interface control panel configured with a control system, said control system comprising a central control unit CPU; at least one hub wheel speed sensor, a left and right drive motor comprising feedback control loops; a tilt sensor, the tilt sensor is fixed on an angle sensor and is reflected by a vertical line as a reference of the user standing or sitting positions and said attitude sensor module used to control the balance of the vehicle, and, at least that of an electric gyro sensor, a gravity sensor, an acoustic sensor, an attitude sensor or the like; an attitude sensor to include a simplified control algorithm for achieving balance when the wheels are active for locomotion, and the equations of a control loop applied to hub wheel torque to achieve balance.”


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2).

Regarding claim 4 Gillett does not appear to expressly disclose however Gillett 2 teaches the limitation wherein the sensor is an encoder a steering encoder 720,  and the value is a sensed steering angle value of the bicycle in Col. 16, Lines 4-5:
“(82) In one element a controller module 600 receives the balance signal 605 and calculates the user's weight projection and determines an angular speed and direction of the hub wheel assemblies 306 that will cause one or more hub wheels 307 to travel at the user's speed and direction. The controller module 600 then outputs a drive signal 607 to the steering actuator 129 to rotate as arrow (A4) shows in FIG. 4C, the steering actuator 129 is employed to laterally rotate the hub wheel 307a clockwise and counter clockwise. In one element the controller 600 outs a drive signal 607 to a series of steering actuators 129a and 129b to laterally rotate a series of hub wheels 307a and 307b the pair work simultaneous rotate in the same direction as arrows (A5) show in FIG. 4C.

(99) The flowchart the autonomous control system 700 elements include at least that of: one or more electric gyros 715, a paddle encoder 716, a 3 axis accelerometer 717, a low-speedometer 718, a driver expertise switch 719, a steering encoder 720, an electrical system 721, a battery charge level sensor 722, a throttle sensor 723, a speedometer 724, a sensor signal 325, a balance control mode 726, a propulsion system signal 727, a forward/reverse switch 728, a front/rear brake signal 729, a brake sensor signal 730, a drive sensor with drive signal 731, a balance control sensor with a balance control signal 732 having a center of mass 714 respective of the afore mentioned operational control modes 710.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of controlling the steering an autonomous bicycle using a steering encoder to determine the angular speed and direction of steerable hub assemblies so that they may be steered in the proper direction to obtain the necessary direction to avoid obstacles in autonomous mode. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would autonomously steer to the direction necessary to autonomously navigate using an encoder as such is a functional equivalent device for determining the direction of the steering as taught by Gillett 2.  Therefore, the results would have been predictable to one of ordinary skill in the art.  Gillett requires some manner of determining the direction of steering, however fails to expressly disclose how this is done, whereas Gillett 2 shows an equivalent technique of using an encoder to determine the direction of steering.  Per the following case law:

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gillett 2 to the prior art of Gillett as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 5, 10-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey).

Regarding claim 5 while both Gillett and Gillett 2 teach a gyroscope, they appear to be using it as a sensor and not as a control motion gyroscope (CMG).  Accordingly the combination of Gillett does not appear to expressly disclose the limitations further comprising a control motion gyroscope (CMG), assembly coupled to the bicycle, 
the CMG assembly comprising a control motion gyroscope and a motor configured to adjust the orientation of the at least one control motion gyroscope, 
the CMG assembly being configured to provide a restoring force to the bicycle. 

Bailey teaches in for example the figures below:

    PNG
    media_image10.png
    596
    834
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    490
    310
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    280
    423
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    758
    431
    media_image13.png
    Greyscale

And associated descriptive texts including claim 1:
“1. A balance control system for a two-wheeled vehicle comprising: an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to: calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component; a steering augmentation unit to augment a steering command by a determined steering augmentation value; and a processing element to modify a determination of a CMG command for the one or more CMG controllers based at least in part on application of the steering augmentation value.”

a control motion gyroscope (CMG) assembly coupled to a bicycle in the ABSTRACT:
“Steering is used to augment the CMG-based balance control of a two-wheeled vehicle, e.g., a bicycle, electric bicycle (“ebike”), scooter, electric scooter, moped, or motorcycle. A control architecture enables a two wheeled vehicle with simultaneously or alternating mechatronic attitude control systems to balance autonomously at rest or while dynamically driven with mechatronic command.”, 

the CMG assembly comprising a control motion gyroscope and a motor configured to adjust the orientation of the at least one control motion gyroscope in for example para:
“[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle. Rotating the angular momentum vector produces a torque in the direction of rotation and perpendicular to the angular momentum vector. The reaction torque to this generated torque is applied to the vehicle. Using a pair of CMGs with one angular momentum vector pointing up and the other angular momentum pointing down and rotating them in opposite directions results in torque in a single axis. The axis of interest is the roll axis. The angular momentum vectors aren't required to be up and down, but rather arranged such the nominal vector sum is zero, and with sufficient accuracy such that the sum of the angular momentum vectors can made to grow and remain directed along the roll axis of the vehicle. Symmetry results in the equal and opposite angular moment being relayed in the vehicle. A change in length of the angular momentum vector results in torque being applied to the vehicle. A “CMG” generally describes a gyroscope specifically applied for attitude control of rigid bodies (traditionally used in satellites and spacecraft). As described below, with various configurations, a CMG system is applied in a two-wheeled self-balancing vehicle.” , 

the CMG assembly being configured to provide a restoring force to the bicycle in figure 6A and 6B and paras:
“[0055] FIG. 6A and 6B are illustrations of CMG gimbal angle excursions before and after compensation according to an embodiment. In FIG. 6B after compensation, the compensation has reduced the CMG gimbal angle excursion significantly in comparison with the requirements for before compensation illustration in FIG. 6A. This is important because the CMGs generally only have a useful range of about plus or minus 70 degrees. Compensating for the centrifugal force induced torque has a speed term that has to be considered.

[0075] In some embodiments, a control system for a two-wheeled vehicle includes an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component.”

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of using a CMG to balance a bicycle at rest or while dynamically driven with mechatronic command as taught in the ABSTRACT of Bailey. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while be dynamically driven.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bailey to the prior art combination of Gillett and Gillett 2 as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 10 the combination of Gillett does not appear to expressly disclose however Bailey teaches the limitations further comprising a control motion gyroscope (CMG) assembly coupled to the bicycle, 
the CMG assembly comprising at least two control motion gyroscopes in paras:
“[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle. Rotating the angular momentum vector produces a torque in the direction of rotation and perpendicular to the angular momentum vector. The reaction torque to this generated torque is applied to the vehicle. Using a pair of CMGs with one angular momentum vector pointing up and the other angular momentum pointing down and rotating them in opposite directions results in torque in a single axis. The axis of interest is the roll axis. The angular momentum vectors aren't required to be up and down, but rather arranged such the nominal vector sum is zero, and with sufficient accuracy such that the sum of the angular momentum vectors can made to grow and remain directed along the roll axis of the vehicle. Symmetry results in the equal and opposite angular moment being relayed in the vehicle. A change in length of the angular momentum vector results in torque being applied to the vehicle. A “CMG” generally describes a gyroscope specifically applied for attitude control of rigid bodies (traditionally used in satellites and spacecraft). As described below, with various configurations, a CMG system is applied in a two-wheeled self-balancing vehicle.

[0069] 725: One or more CMGs, which may include a first CMG and a second CMG, the first and second CMGs having angular momentum vectors pointing in opposite directions.”, 

each gyroscope comprising a flywheel and a flywheel motor in para [0025] “[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle.”, 

the CMG assembly being configured to provide a restoring force of at least 250 Newtons see Bailey para:
“[0050] In this illustration, the centrifugal force torque overshoots because the bike gets fully into the turn before the CMGs can get the bike rolled over to compensate for the centrifugal force. The gravity torque ideally will match the centrifugal torque and the sum of all the torques less the CMG torque will become zero. In this case the CMGs have to produce well over 200 foot pounds of torque to control the bike.”.  

Wherein it is understood that as shown by the conversion below, 200 foot pounds or torque connotes 1961.33 Newtons which means the CMG’s of Bailey are producing at least 250 Newtons as claimed.

    PNG
    media_image14.png
    371
    854
    media_image14.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of using at least two CMG’s to balance a bicycle at rest or while dynamically driven with mechatronic command as taught in the ABSTRACT of Bailey. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while be dynamically driven.  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bailey to the prior art combination of Gillett and Gillett 2 as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 11 the combination of Gillett teaches a self-balancing bicycle system in the rejection of corresponding parts of claim 1 above incorporated herein comprising: 
a bicycle 100; 
a sensor 210 coupled to the bicycle in Gillett Fig. 3A and para [0063];
“[0063] In greater detail FIG. 3A illustrates a control diagram of a Motion Assistant Gravity Control Mode 300 which may include for example, and a deformation sensor 112, a load sensor 209, a gyroscope sensor 210 an accelerometer sensor 211, a motion signal 301, a weight signal 302, a gravity angle signal 303, a signal processing unit 304, an output signal 306, control signal 307, a weight signal 308 and a gravity angle signal 309 environment 430, AB 100 motion 311, an operator motion 312 and the drive wheel's motion 313, direction 315, and velocity 316.” 

In Gillett 2 aka Gillett 2017 para:

“[0105] The autonomous control system 700 microprocessor 701 and the wireless communication system 702 including wireless transmitters and receivers utilizing GPS satellite, WIFI, Bluetooth, Cloud base being configured to communicate with various systems and sensors units 703 which may also include: a IMU, altitude sensor, gravity sensor, as disclosed, the aforementioned elements and those aforementioned sensor unit's employing sensor signals 725.”

And Bailey teaches a control motion gyroscope (CMG) assembly coupled to a bicycle in the ABSTRACT:
“Steering is used to augment the CMG-based balance control of a two-wheeled vehicle, e.g., a bicycle, electric bicycle (“ebike”), scooter, electric scooter, moped, or motorcycle. A control architecture enables a two wheeled vehicle with simultaneously or alternating mechatronic attitude control systems to balance autonomously at rest or while dynamically driven with mechatronic command.”, 

the CMG assembly comprising a control motion gyroscope and a motor configured to adjust the orientation of the at least one control motion gyroscope in for example para:
“[0025] Gyroscopes are angular momentum storage elements built around a rotating flywheel. The flywheel acts as a torque actuator, by transferring angular momentum from the CMG array (comprising one or more CMGs that provide roll torque) to the vehicle. Rotating the angular momentum vector produces a torque in the direction of rotation and perpendicular to the angular momentum vector. The reaction torque to this generated torque is applied to the vehicle. Using a pair of CMGs with one angular momentum vector pointing up and the other angular momentum pointing down and rotating them in opposite directions results in torque in a single axis. The axis of interest is the roll axis. The angular momentum vectors aren't required to be up and down, but rather arranged such the nominal vector sum is zero, and with sufficient accuracy such that the sum of the angular momentum vectors can made to grow and remain directed along the roll axis of the vehicle. Symmetry results in the equal and opposite angular moment being relayed in the vehicle. A change in length of the angular momentum vector results in torque being applied to the vehicle. A “CMG” generally describes a gyroscope specifically applied for attitude control of rigid bodies (traditionally used in satellites and spacecraft). As described below, with various configurations, a CMG system is applied in a two-wheeled self-balancing vehicle.” , 

the CMG assembly being configured to provide a restoring force to the bicycle in figure 6A and 6B and paras:
“[0055] FIG. 6A and 6B are illustrations of CMG gimbal angle excursions before and after compensation according to an embodiment. In FIG. 6B after compensation, the compensation has reduced the CMG gimbal angle excursion significantly in comparison with the requirements for before compensation illustration in FIG. 6A. This is important because the CMGs generally only have a useful range of about plus or minus 70 degrees. Compensating for the centrifugal force induced torque has a speed term that has to be considered.
[0075] In some embodiments, a control system for a two-wheeled vehicle includes an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component.”

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of using a CMG to balance a bicycle at rest or while dynamically driven with mechatronic command as taught in the ABSTRACT of Bailey. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while being autonomously driven, stopped, in autopilot or kickstand mode.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bailey to the prior art combination of Gillett and Gillett 2 as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 and the limitation the system of claim 11 wherein the CMG assembly comprises a second control motion gyroscope comprising a flywheel and a flywheel motor, and 
wherein the CMG assembly is configured to provide a restoring force of at least 250 Newtons see the teachings of Bailey with regard to the rejection of corresponding parts and obviousness to combine in claim 10 above incorporated herein.  

Regarding claim 14 and the limitation the system of claim 11 further comprising: 
a sensor coupled to the bicycle; 
a steering control assembly comprising an actuator see Gillett para [0095] above “steering actuator 205”, 
the steering control assembly being coupled to the bicycle and configured to adjust a steering angle of a front tire of the bicycle see Gillett para [0095] above “steering actuator 205”, and 
a controller coupled to the sensor and the steering control assembly, the sensor being configured to receive a value from the sensor, the controller being further configured to adjust the steering angle based on the value see Gillett para [0095] above “steering actuator 205” and Gillett claims 1 and 11 wherein it is understood that the autonomous bicycle establishing an orientation to avoid an object connotes the claimed limitations.
“1. An autonomous bicycle comprising: a framework, wherein the framework comprising, a steering column, a thumb throttle, a thumb brake lever, a seat, foot pegs, front and rear drive wheels including one or more motors; a power control module, one or more batteries, a battery charger; an autonomous bicycle controller system; a motion sensor array, an environmental sensor array associated with said autonomous bicycle controller system; one or more sensor signals and sensor data associated for detection of operator's presence, detection of operator motion or combination thereof; wherein said autonomous bicycle controller system receives sensor data from said environmental sensor array and from motion sensor array; a built in Bluetooth communication module; wherein the Bluetooth communication module linking to; a smartphone, Internet, Cloud or a combination thereof; wherein the Bluetooth communication module linking to objects in an environment of said autonomous bicycle; a user interface system interface that communicates with an autonomous bicycle and provides instructions to said autonomous bicycle regarding acceleration, braking, steering, trajectory or a combination thereof; a processing unit having software for communicating with said autonomous bicycle, said user interface system, said motion sensor array, said environmental sensor array or a combination thereof; an autonomous drive mode providing autonomous control to said autonomous bicycle for a period of time; a manual control mode providing manual control to said autonomous bicycle for a period of time; wherein said user interface system that communicates with and receives instructions from an operator of said autonomous bicycle, the instructions including task instructions, path planning information or both; wherein said user interface system that wirelessly communicates with power control module, gravity control mode, motion sensor array, environmental sensor array or a combination thereof; wherein said user interface system wirelessly communicates with autonomous bicycle operator via WIFI or Bluetooth smartphone; wherein said Bluetooth communication module linking said autonomous bicycle controller system to the user interface system; a Smartphone APP; wherein the user interface system being associated with the autonomous bicycle operator's Smartphone APP; wherein said Smartphone APP connecting autonomous bicycle operator to said autonomous bicycle controller system.
11. The autonomous bicycle of claim 1 wherein said autonomous bicycle controller system configured to: initiate environment sensors of the environment sensor array operative to generate sensor data for an autonomous bicycle located within an environment; establish LIDAR's light emitters, the light emitters operative to emit light into the environment of said autonomous bicycle; determine a location of the object, wherein the location of the object identifies a position and orientation of the object within the environment; provide the visual alert by emitting light indicative of the light pattern into the environment based at least in part on the location of the object and the trajectory of the autonomous bicycle; establish an orientation of autonomous bicycle which is relative to the location of the object to avoid the object.”  

Regarding claim 18 and the limitation the system of claim 14, wherein the sensor is an inertial measurement unit and the value is a roll angle value of the bicycle see Gillett para [0095]:
“[0095] The ABCS is associated with an environmental sensor array 407 that receives sensor data from the AB 100 and communicates the sensor data 421 such data including AB 100 speed, compass heading, absolute position, relative position or a combination thereof. The ABCS is associated at least one sensor that monitors motion of the AB 100 including rate of acceleration, pitch rate, roll rate, yaw rate or a combination thereof and the at least one sensor that monitors motion includes the accelerometer, the gyroscope, and the motor controller 212. “ .  

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey) as applied to the claims above and further in view of US 20080271550 A1 to Muessli; Daniel.

 Regarding claims 6 and 13 the combination of Gillett above does not appear to expressly disclose wherein the bicycle comprises a back rack, and wherein the CMG assembly is directly coupled to the back rack.  

Muessli teaches in for example, figure 9 below: 

    PNG
    media_image15.png
    311
    358
    media_image15.png
    Greyscale

And associated descriptive texts a bicycle comprising a back rack, and wherein a CMG assembly 100 is directly coupled to the back rack in Fig. 9 and paras:
“[0002] Gyroscopes have been in existence for many years and have been used in numerous types of applications. For example, gyroscopes have been used in navigation systems of planes and ships, and also to provide attitude control in a moving object, including spacecrafts and satellites, so as to control the movement of the object. In the latter application, the gyroscope is commonly known as a Control Moment Gyroscope (CMG).

[0059] The arrangement of the gyroscope apparatus 100 of the described embodiment allows the apparatus 100 to be used in a variety of applications. For example, the gyroscope apparatus 100 may be used to balance a vehicle such as a bicycle 800 as shown in FIG. 9 (of course, the dimension and gyration of the gyroscope needs to be adjusted accordingly). In this way, the spinning gyroscope 400 can be used to balance the bicycle 800 in motion or when the bicycle 800 is at rest thus alleviating the need of the rider to use his legs to support the bicycle 800.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of mounting a CMG to the back rack of a bicycle to balance a bicycle at rest or while in motion as taught by Muessli para [0059]. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while at rest.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Muessli to the prior art combination of Gillett as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Claims 7-9 and 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey) as applied to the claims above and further in view of CN 203736848 U to ZHOU, HANG.

Regarding claims 7 and 15 the combination of Gillett above does not appear to expressly disclose the limitation wherein the steering assembly further comprises: 
a first gear coupled to the actuator and configured to be rotated by the actuator; 
and a second gear coupled to a steering column of the bicycle and engaged with the first gear, wherein the controller is further configured to actuate the actuator based on the value.  

Zhou teaches a bicycle steering mechanism in for example the figure below:

    PNG
    media_image16.png
    357
    509
    media_image16.png
    Greyscale


And associated descriptive texts a steering assembly 1 that comprises: 
a first gear 7 coupled to a steering actuator 4 and configured to be rotated by the actuator in para:
“[0011] said steering motor 4 fixed on the steering bracket 2, and the steering motor 4 connected with the transmission gear.
[0012] Preferably, the transmission gear comprises a transmission gear one (5), transmission double-gear (6) and a transmission gear 7, the transmission gear 5 and the transmission-gear (6) of the small gear 6-1 are engaged, the transmission double-gear (6) of the big gear 6-2 and the transmission gear 7 are meshed.“; 

and a second gear 6 coupled to a steering column 12 of a bicycle in para:
“[0003] In addition, the toy motorcycle of different position also the vehicle body front part has a new transferable mass centre mechanism, the bicycle is easy to keep balance and will not overturn. but the present toy motorcycle market has no the structure.” and 

engaged with the first gear, wherein the controller is further configured to actuate the actuator based on a steering power value in para:
“[0043] As shown in FIG. 4, driving two-wheeled toy motorcycle, when the need to lower the steering, and the steering motor 4 through the transmission gear 7 and double-layer transmission gear (6), the torque is transmitted to the drive gear A 5, the transmission gear 5 drives the steering mechanism I around shaft rotated downward. At this time, the column connection rod on one side will hit the limit. aligning the V-shaped groove to displace 0.23 -. the steering motor is in the blocked state. When the steering motor 4 loses power, the displacement will press the shaft on one of the return pressure spring to drive the gear, a transmission, a return pressure spring 3 will generate a reverse force to the steering mechanism I pulled back to the original position.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known equivalent method of steering a bicycle. 
Per the following case law, In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would steer itself autonomously using gears.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Zhou to the prior art combination of Gillett as explained above as merely substitute one equivalent technique for another and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 8 and 16 the limitation wherein the first gear 7 has less teeth than the second gear 6 see the Zhou figure reproduced immediately above and the obviousness to combine incorporated herein.  

Regarding claims 9 and 17 and the limitation wherein the steering control assembly is configured to allow an operator to manually control steering of the bicycle see Gillett claim 14 and para:
“[0042] As manually controlled AB 100 accordingly during manual drive mode 700 the AB operator 101 may disengage autonomous drive mode 600 settings to manually control the autonomous bicycle 100B. The autonomous drive mode ends operations of the deformation sensors 112 allow the operator to activate the steering columns right handle 117 and left handle 118 for manually steering the AB 100 during manual drive mode 700, and the AB operator 101 utilizes the thumb throttle 119 and the left thumb brake lever 120 for manually controlling motor velocity during manual drive mode 700.”.  

Regarding claim 19 see the explanation in the responses to applicants arguments above wherein it is understood that the combination of Gillett teaches in the rejection of corresponding parts of claims 1, 7 and 11 above incorporated herein by reference the limitations a method for balancing a bicycle comprising: 
receiving a roll angle value from a sensor coupled to the bicycle see the teachings of Gillett para [0095] above; 
calculating an actuator angle value based on the roll angle value and a predetermined target roll angle bicycle see the teachings of Gillett para [0095] above; and 
actuating an actuator coupled to a steering assembly to the actuator angle value bicycle see the teachings of Gillett para [0095] above;  
the steering assembly comprising at least two gears see the teachings of Zhou in the rejection of corresponding parts of claims such as 1, 7 and 11 above incorporated herein wherein it is understood that the bicycle of Gillet balances itself using a roll angle sensor value to determined how much of an angle is required to steer the bicycle in order to maintain balance and Zhou teaches the obviousness of using gears to steer a bicycle.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known equivalent method of steering a bicycle using gears. 
Per the following case law, In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would balance itself autonomously using a steering assembly with at least two gears.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Zhou to the prior art combination of Gillett as explained above as merely substitute one equivalent technique for another and being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190250619 A1 to Gillett; Carla R. as applied to the claims above and further in view of US 10245937 B2 to Gillett; Carla R. (Gillett 2) as applied to the claims above and further in view of US 20210107573 A1 to Bailey; David Arthur et al. (Bailey) as applied to the claims above and further in view of CN 203736848 U to ZHOU, HANG as applied to the claims immediately above and further in view of US 20080271550 A1 to Muessli; Daniel.

Regarding claim 20 and the limitation the method of claim 19 further comprising: 
actuating at least one motor included in a control motion gyroscope (CMG) assembly to a predetermined speed configured to provide a restoring force to the bicycle see the teachings of Bailey above and at least para:
“[0055] FIG. 6A and 6B are illustrations of CMG gimbal angle excursions before and after compensation according to an embodiment. In FIG. 6B after compensation, the compensation has reduced the CMG gimbal angle excursion significantly in comparison with the requirements for before compensation illustration in FIG. 6A. This is important because the CMGs generally only have a useful range of about plus or minus 70 degrees. Compensating for the centrifugal force induced torque has a speed term that has to be considered.”,
 

The combination of Gillett above does not appear to expressly disclose wherein the CMG assembly is coupled to a back rack of the bicycle however Muessli teaches in for example, figure 9 below: 

    PNG
    media_image15.png
    311
    358
    media_image15.png
    Greyscale

And associated descriptive texts a bicycle comprising a back rack, and wherein a CMG assembly 100 is directly coupled to the back rack in Fig. 9 and paras:
“[0002] Gyroscopes have been in existence for many years and have been used in numerous types of applications. For example, gyroscopes have been used in navigation systems of planes and ships, and also to provide attitude control in a moving object, including spacecrafts and satellites, so as to control the movement of the object. In the latter application, the gyroscope is commonly known as a Control Moment Gyroscope (CMG).


[0059] The arrangement of the gyroscope apparatus 100 of the described embodiment allows the apparatus 100 to be used in a variety of applications. For example, the gyroscope apparatus 100 may be used to balance a vehicle such as a bicycle 800 as shown in FIG. 9 (of course, the dimension and gyration of the gyroscope needs to be adjusted accordingly). In this way, the spinning gyroscope 400 can be used to balance the bicycle 800 in motion or when the bicycle 800 is at rest thus alleviating the need of the rider to use his legs to support the bicycle 800.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of mounting a CMG to the back rack of a bicycle to balance a bicycle at rest or while in motion as taught by Muessli para [0059]. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bicycle of Gillett would automatically balance itself while at rest.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Muessli to the prior art combination of Gillett as explained above as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for teaching the state of the art at the time of filing the instant application with regard to, inter alia self-balancing single and two wheeled bicycles and devices.  For example:
US 20040098185 A1 to Wang, Everett teaches, inter alia a computer control system that analyzes signals from one or more sensors to dynamically balance a single-track vehicle in for example the ABSTRACT below:
“Various methods, apparatuses, and systems in which a single-track vehicle has a retractable auxiliary-support wheel assembly and a computer control system. In an embodiment, the single-track vehicle has an elongated body. The retractable auxiliary-support wheel assembly mounts on both sides of the elongated body. The computer control system analyzes signals from one or more sensors to dynamically balance the single-track vehicle.”.

US 20140058600 A1 to HOFFMANN; Christopher J. et al. teaches, inter alia a self-balancing unicycle in for example the ABSTRACT and Figure below:

    PNG
    media_image17.png
    460
    420
    media_image17.png
    Greyscale
 “An electric powered self-balancing unicycle may include a single wheel assembly having a drive system substantially contained within the wheel, a frame and handlebars including a four-bar linkage mechanism pivotably connected to the wheel assembly by a fork.”.







US 20200102027 A1 to Kim; Daniel Kee Young et al. teaches, inter alia a two-wheeled vehicle comprising a CMG (control moment gyroscope) system including a plurality of CMGs to provide a first torque vector to decrease a roll angle of a turn of the vehicle in for example the ABSTRACT below:
“An augmented traction system for a two-wheeled vehicle comprising a CMG (control moment gyroscope) system including a plurality of CMGs to provide a first torque vector to decrease a roll angle of a turn of the vehicle and to increase force on one or more of the tires of the vehicle on a road surface, a steering system for the vehicle, the steering system to determine a steering control for the turn of the vehicle at a particular vehicle speed and roll angle, based on sensor data, and an aerodynamic control system to actuate one or more aerodynamic elements of the vehicle, the one or more aerodynamic elements to provide a second torque vector to decrease the roll angle of the vehicle.”.

US 20170106738 A1 to Gillett; Carla R. is the original parent of Gillett 2017 and 2019 above and teaches, inter alia a self-balancing one wheeled robot in for example the figure and ABSTRACT below:

    PNG
    media_image18.png
    250
    176
    media_image18.png
    Greyscale
“A self-balancing robot system comprising artificial intelligence characterized in that the robot is comprising a humanoid body or comprising a vehicle body. The humanoid body is used for service comprises; an articulated head comprising a voice system for user interaction, and a logic controller for facial imaging via a LED system and LED display monitor. The robot body comprising; a neck, two electromechanical arms with actuating hands used to achieve gripping objects; a pivoting trunk containing a computer operating system, the electrical control system including a batter bank and a battery charger; the lower portion of the body utilizing uni-robotic omniwheel or utilizing legs coupled to the robotic omniwheels or coupled to omnidirectional track wheels which work like skates. The robot system also comprises a computer operating system, a motion control system, an autonomous drive system, a wireless communication system working in combination with an attitude sensing system using state sensors, actuators and accelerometers to control pitch and balance thus allowing the service robot and service vehicle to work indoors and travel on common roadways and on smart highways.”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20221021